 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 3
                                                                        Dec 06, 2019
 4                                                                          SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   THOMAS O. 1,                                       No. 4:19-CV-05092-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY, 2                                        ECF Nos. 14, 21

12
                          Defendant.
13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 21,

14 of the above-captioned matter to the Commissioner for additional administrative

15

16   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
17 identifies them only by their first names and the initial of their last names.

18   2
         Andrew M. Saul is now the Commissioner of the Social Security Administration.
19 Accordingly, the Court substitutes Andrew M. Saul as the Defendant and directs

20 the Clerk to update the docket sheet. See Fed. R. Civ. P. 25(d).



     ORDER - 1
 1   proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Attorney Chad

 2   Hatfield represents Plaintiff. Attorney Heather Griffith represents Defendant. The

 3 parties have consented to proceed before a magistrate judge. ECF No. 6. After

 4 consideration, IT IS HEREBY ORDERED that:

 5         1. The District Court Executive is directed to substitute Andrew M. Saul as

 6   the Defendant and update the docket sheet.

 7         2. The parties’ Stipulated Motion for Remand, ECF No. 21, is GRANTED.

 8         3. The above-captioned case be REVERSED and REMANDED to the

 9   Commissioner of Social Security for further administrative proceeding pursuant to

10 sentence four of 42 U.S.C. § 405(g).

11         On remand, the parties stipulate that the ALJ will:

12         (1) reassess the medical evidence, including the opinions of Drs. Moore,
               Page, Thompson, and Palasi and describe the weight given to the
13             opinions;
           (2) reassess Plaintiff’s subjective complaints and residual functional
14             capacity; and
           (3) continue the sequential evaluation process; and
15         (4) issue a new decision.

16   ECF No. 21 at 1-2.

17         4. Judgment shall be entered for PLAINTIFF.

18         5. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN

19 AS MOOT.

20



     ORDER - 2
1          6. Upon proper presentation, this Court consider Plaintiff’s application for

2    fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

3          The District Court Executive is directed to enter this Order, enter

4    Judgment, forward copies to counsel, and CLOSE THE FILE.

5          DATED December 6, 2019.
                                s/Mary K. Dimke
6                              MARY K. DIMKE
                    UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
